Citation Nr: 0624283	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-39 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for bilateral 
cryptorchism, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from November 1956 to March 
1957.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, in February 2004, which continued the veteran's 10 
percent rating.

Documents in the claims file indicate that the veteran wishes 
to claim service connection for depression on a secondary 
basis.  As this matter has not been adjudicated by the RO, it 
is referred for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was accorded a VA examination for bilateral 
cryptorchism in January 2004.  Subsequent to this, in 
correspondence received in October 2004, the veteran stated 
that he believed his condition has "continued to worsen" and 
he experiences decreased renal function.  VA's General 
Counsel has indicated that when it is asserted that the 
severity of a service-connected disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 
1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, a new 
VA examination is in order, to determine the nature and 
extent of the veteran's bilateral cryptorchism.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Thus, on remand the RO should provide corrective 
notice.  
      
Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be assigned 
if an increased rating is awarded, to 
include an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  


2.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for cryptorchism since 
November 2005.  After securing the 
necessary release, the RO should obtain 
these records.

3.  The veteran should be afforded a VA 
genitourinary examination to ascertain the 
current nature and severity of the 
veteran's service connected bilateral 
cryptorchism.  The claims folder should be 
made available to and reviewed by the 
examiner.  The examination should include 
any studies and/or tests deemed warranted 
by the examiner.

The examiner should document all 
functional limitations resulting from the 
service-connected bilateral cryptorchism.  
A complete description of symptoms related 
to that disorder should also be provided.  
The examiner should attempt to 
disassociate any symptoms related to 
nonservice connected prostate cancer.

3.  The RO should then re-adjudicate the 
claim for increased rating for bilateral 
cryptorchism.  If the claim remains 
denied, the veteran and his representative 
should be issued a Supplemental Statement 
of the Case, and given an opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


